internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-113225-99 date date re legend trust grantor trustee son grandchild grandchild grandchild grandchild grandchild great grandchild date date date state dear this is in response to your letter dated date and prior correspondence in plr-113225-99 which you requested rulings concerning the estate and generation-skipping_transfer gst tax consequences of a proposed exercise of a power_of_appointment on date grantor created trust trust is for the benefit of the issue of son on date trust was amended in its entirety paragraph a of article iii of the trust provides that trustee is to pay the net_income for the health education and support in reasonable comfort from time to time to or for the benefit of issue of son who are living at the inception of trust or thereafter born as trustee determines in his discretion paragraph b of article iii of the trust provides that trustee may pay such amounts of principal of trust to any beneficiary if trustee determines such beneficiary is in need of additional funds to provide adequately for his or her health education and support in reasonable comfort paragraph c of article iii of the trust states notwithstanding the provisions relating to distribution enumerated in the previous two paragraphs all or any portion of the balance remaining in the trust estate shall be distributed to among or for the benefit of such members of a class consisting of the issue of son in such shares or proportions whether outright or to be continued in this or any other trust and at such time or times as son may at any time or from time to time designate and appoint in and by a written instrument signed by son acknowledged by him before a notary public and delivered to trustee during his lifetime or by his will which in either case specifically refers to such limited_power_of_appointment with respect to any such remaining balance to be continued in this or any other trust trustee shall distribute to and among such specific separate trust shares or separate trusts for such issue of son such specific assets of the trust estate dollar amounts shares or proportions as son may designate or appoint under the terms of this limited_power_of_appointment in no event however shall son have the power to appoint to or for the benefit of himself his creditors his estate or the creditors of his estate article iv of the trust provides that if son does not exercise the above described power_of_appointment then upon the death of son trustee is to divide trust into equal shares for each child of son then living and for each child of son deceased leaving issue then living each share for a child or other issue will be held in trust until age a beneficiary may withdraw all or a part of his trust at age paragraph h of article v of the trust provides that trust and any trust created by the exercise of the power_of_appointment pursuant to paragraph c of article iii shall not continue for more than years after the last to die of the grantor son and the issue of son in being at the date the trust becomes irrevocable article ix of the trust provides that trust becomes irrevocable upon the death of grantor or spouse whichever is the first to die plr-113225-99 on date spouse died and trust became irrevocable grandchildren and great grandchildren living on date were grandchild grandchild grandchild grandchild grandchild and great grandchild no other issue were living on date it is represented that no additions have been made to trust since it became irrevocable son proposes to create separate trusts for each of his now living children son will initially fund each trust with property having nominal amount of value it is represented that son will allocate to each trust a portion of his gst_exemption available under sec_2631 of the internal_revenue_code that will be equal to the value of the property transferred to each trust it is also represented that except for the beneficiary the provisions of each of these trusts will be the same and that each trust will have a separate trustee article ii of each child’s trust provides that during son’s life trustee has discretionary authority to pay or apply income to the child or the child’s issue during child’s life for health education support or maintenance any income not paid or applied is to be added to principal article iii provides that upon son’s death trustee has discretionary authority to pay or apply income and principal to child or the child’s issue for health education support and maintenance paragraph e of article iii provides that if a child dies prior to the termination of the trust the income and principal is to be distributed to then living issue of the child per stirpes paragraph e of article iii provides that if a child leaves no then surviving issue such income and principal is to be distributed to then surviving issue per stirpes of such child’s nearest ancestor leaving issue then surviving who is a descendant of son paragraph of article iii provides that if there is no beneficiary eligible to receive income and principal of any trust the income and principal is to be distributed to persons then living who would have inherited the estate of son if son had then died intestate under the laws of state paragraph of article iii provides that any trust created shall terminate twenty years after the death of the last life in being who is an issue of son and who was alive on date the date grantor’s trust became irrevocable son also proposes to execute a codicil to his will in which he will exercise the power_of_appointment granted to him pursuant to paragraph c of article iii of trust and appoint the property from the trust in equal shares to each child’s trust if one or more of the children predecease son without leaving issue the child’s share is to be allocated equally to the other trusts for then living children or then living issue of children who predecease son son has requested the following rulings son’s proposed exercise of the power_of_appointment granted in the trust will not cause the property to be includible in his estate under sec_2041 plr-113225-99 assets appointed from the trust to each child’s trust will be exempt from generation- skipping transfer_tax under sec_2601 ruling_request sec_2041 of the code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate in the present case the power_of_appointment granted to son under paragraph c of article iii of the trust is exercisable only in favor of such members of a class consisting of the issue of son thus under sec_2041 and sec_20_2041-1 son’s power_of_appointment is not a general_power_of_appointment accordingly based on the representations made and the facts represented we conclude that son’ s proposed testamentary exercise of the power_of_appointment will not cause the property to be includible in son’s estate under sec_2041 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person a person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor after date under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor possessed a power that would have caused the trust to be included in the settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date plr-113225-99 sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years the perpetuities period sec_2631 provides that every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2652 provides generally that the term transferor means-- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual is treated as transferring any property with respect to which the individual is the transferor sec_2654 provides that for chapter the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter in the present case son proposes to create five separate trusts one for each of his children son will initially fund each of the trusts with property that has a nominal amount in value and will allocate a portion of his gst_exemption available under sec_2631 that will be equal to the value of the property transferred to each trust son will be treated as the transferor with respect to the value of the property transferred to the trusts sec_2652 in addition trust became irrevocable before date and no additions either actual or constructive have been made to trust since that date son intends to execute a codicil to his will in which he will exercise the power_of_appointment granted in paragraph c of article iii of trust by appointing the property in equal shares to each trust established for his children each child’s trust shall terminate twenty years after the death of the last life in being who is an issue of son and who was alive on date the date trust became irrevocable thus son is not proposing to exercise his power_of_appointment in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date trust became irrevocable extending beyond any life in being at that date plus a period of years accordingly based on the representations made we conclude that the assets appointed from the trust to each child’s trust will be exempt from generation-skipping_transfer_tax under sec_2601 plr-113225-99 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours branch james f hogan acting assistant to the branch chief enclosure copy for sec_6110 purposes
